MEMORANDUM DECISION

        Pursuant to Ind. Appellate Rule 65(D),
        this Memorandum Decision shall not be
                                                                          Nov 10 2015, 9:38 am
        regarded as precedent or cited before any
        court except for the purpose of establishing
        the defense of res judicata, collateral
        estoppel, or the law of the case.


        ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
        Ellen F. Hurley                                         Gregory F. Zoeller
        Indianapolis, Indiana                                   Attorney General of Indiana
                                                                Karl Scharnberg
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana


                                                  IN THE
            COURT OF APPEALS OF INDIANA

        William McNeal,                                         November 10, 2015
        Appellant-Defendant,                                    Court of Appeals Case No.
                                                                49A02-1503-CR-130
                v.                                              Appeal from the Marion Superior
                                                                Court
        State of Indiana,                                       The Honorable William J. Nelson,
        Appellee-Plaintiff                                      Judge, and the Honorable Shannon
                                                                L. Logsdon, Commissioner
                                                                Trial Court Cause No.
                                                                49F18-1403-FD-12074



        Mathias, Judge.


[1]     Following a jury trial in Marion Superior Court, William McNeal (“McNeal”)

        was convicted for Class D felony resisting law enforcement and Class B

        Court of Appeals of Indiana | Memorandum Decision 49A02-1503-CR-130 | November 10, 2015   Page 1 of 5
        misdemeanor unauthorized entry of a motor vehicle. He was ordered to serve

        545 days on home detention with 185 days suspended to probation. On appeal,

        McNeal argues that the State failed to present sufficient evidence to support his

        conviction for resisting law enforcement.

[2]     We affirm.

                                       Facts and Procedural History


[3]     Late in the evening on March 8, 2014, Brandon Jones (“Jones”) returned to a

        friend’s house after he purchased some groceries. He left his 2001 blue

        Chevrolet Monte Carlo running in the alley as he transported the groceries from

        the car into the house. As he walked into the house, he heard the sound of

        squealing tires and immediately ran outside only to see his car speeding away.

        Jones called 911 and reported his car stolen.


[4]     Officer Daniel Brezik (“Officer Brezik”) of the Indianapolis Metropolitan Police

        Department (“IMPD”) was dispatched to the location where Jones’s car was

        stolen around 8:40 p.m. After taking a statement from Jones and getting a better

        description of the car, Officer Brezik broadcasted the car’s description over his

        police radio.


[5]     Around 9:00 p.m., IMPD Officer Michael Leepper (“Officer Leepper”), was

        just starting his shift nearby when he heard Officer Brezik’s broadcast about the

        stolen vehicle. About one hour later, while on patrol, Officer Leepper was at the

        intersection of Michigan Street and Linwood Avenue heading south when he


        Court of Appeals of Indiana | Memorandum Decision 49A02-1503-CR-130 | November 10, 2015   Page 2 of 5
        noticed a blue Monte Carlo stopped at a traffic light. He drove past the car and

        confirmed that the license plate matched the one from Jones’s stolen vehicle.

        Officer Leepper then turned around to initiate a traffic stop and activated his

        emergency lights. He also requested back-up assistance.

[6]     McNeal, who was driving the car, turned onto Michigan, a one-way street,

        going the wrong direction but quickly stopped after turning into a parking lot.

        Officer Leepper pulled up behind him, stepped out of his vehicle, and began to

        approach the car. As Officer Leepper approached, McNeal drove away and

        turned back onto Linwood Avenue. Officer Leepper indicated on his radio that

        McNeal had fled. McNeal stopped the car shortly after several more police cars

        pulled behind him with their lights and sirens activated.


[7]     The State charged McNeal with Class D felony auto theft, Class D felony

        resisting law enforcement, and Class B misdemeanor unauthorized entry of a

        motor vehicle. After a jury trial on January 22, 2015, McNeal was convicted on

        all charges except Class D felony auto theft. At the February 4, 2015 sentencing

        hearing, the trial court ordered him to serve an aggregate sentence of 545 days

        executed on home detention and 185 days suspended to probation. McNeal

        now appeals.

                                          Discussion and Decision


[8]     McNeal argues that his conviction was not supported by sufficient evidence.

        “Upon a challenge to the sufficiency of evidence to support a conviction, a

        reviewing court does not reweigh the evidence or judge the credibility of

        Court of Appeals of Indiana | Memorandum Decision 49A02-1503-CR-130 | November 10, 2015   Page 3 of 5
         witnesses, and respects the jury’s exclusive province to weigh conflicting

         evidence. Montgomery v. State, 878 N.E.2d 262, 265 (Ind. Ct. App. 2007)

         (quoting McHenry v. State, 820 N.E.2d 124, 126 (Ind. 2005)). We consider only

         probative evidence and reasonable inferences supporting the verdict. Id. We

         must affirm if the probative evidence and reasonable inferences drawn from the

         evidence could have allowed a reasonable trier of fact to find the defendant

         guilty beyond a reasonable doubt. Id.


[9]      The State was required to prove beyond a reasonable doubt that McNeal:


                 [k]nowingly or intentionally fle[d] from a law enforcement officer
                 after the officer ha[d], by visible or audible means, including
                 operation of the law enforcement officer’s siren or emergency
                 lights, identified himself or herself and ordered [him] to stop.

         Ind. Code § 35-44.1-3-1(1)(a)(3). This is a Class D felony if the person

         uses a vehicle to commit the offense. Ind. Code § 35-44.1-3-

         1(1)(a)(3)(b)(1)(A).


[10]     McNeal disputes that he fled from law enforcement. He contends that he did

         not see Officer Leepper’s emergency lights, that he did not know he was being

         ordered to stop, and that he stopped after he saw the other police cars with their

         lights and sirens activated.


[11]     At trial, Officer Leepper testified that he pulled behind McNeal with his

         emergency lights activated. After driving down the wrong way of a one-way

         street, McNeal pulled into a parking lot and stopped. As Officer Leepper

         approached the vehicle on foot, McNeal drove away and was apprehended


         Court of Appeals of Indiana | Memorandum Decision 49A02-1503-CR-130 | November 10, 2015   Page 4 of 5
         shortly thereafter by a couple of back-up officers that Officer Leepper had

         requested when he identified the vehicle as stolen. Based on this evidence, it

         was reasonable for a jury to conclude that McNeal knowingly fled from Officer

         Leepper in a vehicle.

[12]     The jury has the discretion to weigh Officer Leepper’s credibility against

         McNeal’s’ credibility. We must respect this discretion. See McHenry, 820 N.E.2d

         at 126. We therefore conclude that the State presented sufficient evidence to

         support McNeal’s conviction and we affirm his Class D felony resisting law

         enforcement conviction.


[13]     Affirmed.


         Baker, J., and Bailey, J., concur.




         Court of Appeals of Indiana | Memorandum Decision 49A02-1503-CR-130 | November 10, 2015   Page 5 of 5